In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                  No. 07-14-00115-CR


                         THE STATE OF TEXAS, APPELLANT

                                          V.

                         CODY MICHAEL PIRTLE, APPELLEE

                      On Appeal from the County Court at Law No. 1
                                   Potter County, Texas
              Trial Court No. 136550, Honorable Richard Dambold, Presiding

                                     June 6, 2014

                            ON MOTION TO DISMISS
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Pending before the Court is the State’s motion to dismiss its appeal pursuant to

Rule 42.2(a) of the Rules of Appellate Procedure. TEX. R. APP. P. 42.2(a). The State has

complied with the requirements of Rule 42.2(a) and, as no decision of this Court has

been delivered, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

43.2(f).


                                               James T. Campbell
                                                   Justice

Do not publish.